Filed 7/23/21 P. v. Dunsmore CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078348

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCS215653)

DARRYL DUNSMORE,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Dwayne K. Moring, Judge. Affirmed.

         Robert E. Boyce, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
      This is the fourth1 appeal of defendant Darryl Dunsmore following his
2010 conviction for attempted voluntary manslaughter and two counts of
assault with deadly weapon and by force likely to cause great bodily injury.
Unable to identify any arguable issues, appellate counsel has sought
independent review of the record pursuant to People v. Wende (1979) 25
Cal.3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738 (Anders).
We will affirm.

                                OVERVIEW2
      “Facts
      “[¶] . . . Dunsmore had a long history of harassing his ex-wife. Joseph
C., a friend of Dunsmore, tried to convince Dunsmore to leave his ex-wife
alone. In December 2007, Joseph agreed to meet with Dunsmore to help him
recover property that he had left at his ex-wife’s home. Terry R., Joseph’s
friend, drove Joseph over to Dunsmore’s home. Dunsmore was sitting in his
full-sized van, with the motor running, when Terry and Joseph arrived and
got out of their car. Dunsmore turned on the headlights of his van, revved its
engine, and sped straight toward Joseph and Terry. Dunsmore crashed his
van at high speed into Terry’s car, knocking down Terry, mangling his knee

1     Dunsmore currently has another appeal pending in People v.
Dunsmore, July 21, 2020, case No. D077762 (Dunsmore III). He argues in
Dunsmore III that the court at his July 15, 2020 resentencing (1) abused its
discretion in denying under People v. Marsden (1970) 2 Cal.3d 118 (Marsden)
his motion for substitution of counsel; and (2) erred in recalculating his
actual custody credits. In connection with Dunsmore III we denied
Dunsmore’s request to consolidate that appeal with the instant appeal.
(Dunsmore III, supra, D077762, at p. 2, fn. 1.)

2    This summary is primarily derived from our decision in People v.
Dunsmore (Oct. 8, 2019, D074656 [nonpub. opn.] (Dunsmore II), following
remand in People v. Dunsmore (Dec. 22, 2011, D057645) [nonpub. opn.]
(Dunsmore I).
                                       2
and destroying his car. Dunsmore accelerated and turned the van toward
Joseph, who was standing near a telephone pole. Dunsmore flattened the
telephone pole and chased Joseph through neighbors’ front yards. Dunsmore
knocked Joseph down from behind with his van, after driving the van
through a chain-link fence and over a brick retaining wall. While leaning his
head out of the van’s window, Dunsmore drove the van back and forth over
Joseph’s body several times, breaking several bones and inflicting other
injuries. Joseph had lingering injuries at the time of trial. [Citation
omitted.]
      “Procedural Background
      “In 2010, a jury convicted Dunsmore of one count of attempted

voluntary manslaughter as a lesser included offense of murder ([Pen. Code,3]
§§ 192, subd. (a), 664; count 1), and two counts of assault with a deadly
weapon and by force likely to cause great bodily injury (§ 245, subd. (a)(1);
counts 2 and 3). Allegations regarding personal use of a deadly and
dangerous weapon (§ 1192.7, subd. (c)(23)) and personal infliction of great
bodily injury (§ 12022.7, subd. (a)) were also found true, along with true
findings that Dunsmore had a prior prison conviction (§ 667.5, subd. (b)), that
was also a prior serious felony conviction (§ 667, subd. (a)(1)), and a prior
strike conviction (§§ 667, subd. (c) & (e)(1), 1170.12, subd. (c)). [Citation
omitted.]
      “The trial court sentenced Dunsmore to a total term of 22 years in
prison. The court imposed the upper term on count 1, attempted voluntary
manslaughter, doubled to 11 years due to the prior strike conviction, plus
three years, consecutive, for personal infliction of great bodily injury, and one


3     All further statutory references are to the Penal Code unless otherwise
indicated.
                                         3
year, consecutive, for use of a weapon [fn. omitted]; on count 2, assault with a
deadly weapon on the same victim, the court imposed the upper term,
doubled, of eight years, plus a consecutive term of three years for personal
infliction of great bodily injury and a term of one year for the weapon
enhancement, all stayed pursuant to section 654; and on count 3, assault
with a deadly weapon on a second victim, the court imposed a consecutive
term of two years, or one-third of the middle term doubled, plus one year for
the weapon enhancement. Punishment on the weapon enhancement was
stayed pursuant to section 1385. The court also imposed one year,
consecutive, for the prison prior (§ 667.5, subd. (b)), stayed pursuant to People
v. Jones (1993) 5 Cal.4th 1142, and imposed five years, consecutive, for the
prior serious felony conviction (§ 667, subd. (a)). The court reserved
jurisdiction over direct restitution to the victim and imposed the minimum
restitution fine (§ 1202.4, subd. (b)) and suspended parole revocation fine
(§ 1202.45) of $200 each. It refused to impose other mandatory fines, fees,
surcharges, or penalty assessments. The trial judge stated, ‘Let me tell you
my philosophy on fines. They want a zillion and a half dollars in fines. Okay.
If I’m going to send a man to prison, whether, sir, it’s for two years or 22
years, I am not tacking on humongous restitution fines and fees. I don’t
believe in it.’
       “On appeal [in Dunsmore I], we affirmed the conviction of guilt and
remanded for the imposition of mandatory fees. Specifically, we stated: ‘The
portion of the sentence related to fines, fees, surcharges, and penalty
assessments is reversed. The matter is remanded to the trial court with
directions to identify and impose all mandatory fines, fees, surcharges, and
penalty assessments. . . . In all other respects, the judgment is affirmed.’
[Citation omitted.]


                                        4
      “Remand
      “The presiding judge at the time of sentencing retired and a different
judge handled the case on remand. The court imposed a restitution fine in
the amount of $1,000 and an additional suspended parole revocation
restitution fine of $1,000. The court imposed the mandatory criminal
conviction assessment of $90 (Gov. Code, § 70373), a criminal justice
administration fee in the amount of $154 (Gov. Code, § 29550.1), and a court
operations assessment in the amount of $90 (§ 1465.8). [Fn. Omitted.]”
(Dunsmore II, supra, D074656, at pp. 3–6.)
      In Dunsmore II, we held the court did not abuse its discretion in
refusing to replace defense counsel Craig Leff before the remand hearing,
after Dunsmore claimed in a Marsden hearing that he allegedly had a conflict
of interest with Leff and other attorneys from the Office of Assigned Counsel

(OAC).4 (Dunsmore II, supra, D074656, at pp. 8–9) Dunsmore in the
Marsden hearing also claimed that he had been denied a fair trial, despite
the fact the sole issue on remand was imposition of mandatory fees, as noted
in Dunsmore I and II.
      We also held in Dunsmore II that the court on remand erred in
increasing the restitution and parole revocation fines from $200, the
minimum fine a court could impose when Dunsmore committed his crime in
2007, to $1,000 (§§ 1202.4 & 1202.45); that the court erred in imposing the
court operations assessment under section 1465.8; that Dunsmore on remand
could raise the ability to pay issue based on what was then the newly decided
case of People v. Dueñas (2019) 30 Cal.App.5th 1157; that although it was a
“close issue . . . due to the violence in this case and Dunsmore’s lengthy

4      The record shows as new counsel from OAC was appointed to represent
Dunsmore, he would amend his civil suit to include such counsel to create
this alleged “conflict of interest.”
                                       5
history of violence” (Dunsmore II, supra, D074656, at p. 14), on remand he
also could raise whether the court should exercise its newly found discretion
and strike his prior serious felony conviction in light of Senate Bill No. 1393,
which became effective January 1, 2019 and which amended sections 667,
subdivision (a) and 1385, subdivision (b) (see Stats 2018, ch. 1013, §§ 1–2);
that various other sentencing errors needed correction in the amended
abstract of judgment; and that the stayed, one-year prison term enhancement
under former section 667.5, subdivision (b) should be stricken. (Dunsmore II,
D074656, supra, at p. 17.)
        Dunsmore III
        At the July 15, 2020 resentencing hearing, the court held another
Marsden hearing to address Dunsmore’s ex parte request that attorney Leff
be dismissed. Dunsmore argued he wanted new counsel appointed because
the court and his counsel were relying on the representation of the prosecutor
that he had been “convicted of premeditation in 2010, which he claimed was
false.” (Dunsmore III, supra, D077762, at p. 7.) Dunsmore also argued that
his appointed counsel was unprepared for the July 15 resentencing hearing;
that Mark-Robert Bluemel was his newly retained attorney, who, according
to Dunsmore, was allegedly seeking a “forensic examination” to determine
whether he had a “developmental disability” (ibid.); that he believed the court
was “psychologically abus[ing]” him as were others that were supposed to be
representing his interest (ibid.); that he had been “continuously” sending
“scientific information” to the court regarding his alleged disability (ibid.);
and that he had been denied due process when he was originally sentenced in
2010.
        The trial court again denied Dunsmore’s Marsden motion, finding that
attorney Leff provided effective assistance of counsel. In so doing, the court


                                        6
found “that—to say that Mr. Dunsmore is a litigious individual is an
understatement. He has filed numerous ex parte applications, all of which
have been dealt with by the court. [¶] He has been up to the Court of Appeal
on a number of occasions. He continues to raise issues related to his trial
from 2009 and his sentencing in 2010, all of which have been dealt with over
and over and over again by this Court as well as the Court of Appeal.”
(Dunsmore III, supra, D077762, at p. 10.)
      After taking up the fines, fees, and assessments discussed in Dunsmore
II, the trial court refused to strike the five-year enhancement. “The court
read into the record Dunsmore’s original sentencing report prepared by
probation, which noted Dunsmore had a ‘lengthy criminal history which
covers more than 27 years.’ ” (Dunsmore III, supra, D077762, at p. 13.) The
court noted: “ ‘[Dunsmore] is a habitual offender. It is clear that the
defendant had several opportunities to stop his negative actions and redirect
his behavior. [¶] In the instant case, the behavior that the defendant
displayed did not appear to be that of a man concerned for his safety. He
could have driven away but chose to remain in the area and commit this
offense. [¶] He blames others for his choices. He is without remorse and
despite the physical and emotional harm he has caused, he continued to view
himself as the victim.’ ” (Dunsmore III, supra, D077762, at pp. 12–13.) The
court corrected certain sentencing errors identified in Dunsmore II;
calculated Dunsmore’s custody credits, as discussed in Dunsmore III; and
sentenced Dunsmore to 21 years in prison, as noted.




                                       7
      Instant Appeal
      While the appeal in Dunsmore III was pending, Dunsmore on
October 30, 2020, filed a motion to vacate the judgment, alleging the sentence
imposed by the court at his July 15, 2020 resentencing was unauthorized
because (1) it failed to properly award him custody credits, an issue that he
also raises in Dunsmore III, and (2) he was not convicted in this case of a

violent—as opposed to a serious—felony.5
      On November 9, 2020, Dunsmore filed four petitions for rehearing in
connection with four Marsden hearings dating back to 2009 and 2010. In
each of the petitions Dunsmore claimed that “[n]ewly discovered evid[ence]”
of a meritorious claim existed, which counsel in 2009/2010 had failed to argue
and which had resulted in an “illegal un[]authorized sentence.” Finally, the
court on November 16, 2020 received Dunsmore’s one-sentence ex parte

“Motion for reasonable ADA[6] Accommodation and Meaningful Access,”




5      We will assume—without deciding—that, despite his pending appeal
from the judgment in Dunsmore III, the trial court had jurisdiction under
Penal Code section 1237, subdivision (b), to consider Dunsmore’s
postjudgment motion and/or rehearing petitions, as he argues in his opening
brief in the instant case. (See Pen. Code, § 1237, subd. (b) [providing an
appeal may be taken “[f]rom any order made after judgment, affecting the
substantial rights of the party”]; cf. People v. Thomas (1959) 52 Cal.2d 527
[noting the general rule that ordinarily no appeal lies from an order denying
a motion to vacate judgment of conviction on a ground which could have been
reviewed on appeal from the judgment]; People v. Bowles (1933) 135 Cal.App.
514 [declining to decide an appeal from an order refusing to vacate judgment
of conviction where question presented upon such appeal could have been
raised on appeal which had been taken from judgment, and where accused’s
rights could have therein received adequate protection].)

6    Americans with Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.)
(ADA).
                                       8
which he claimed he had previously filed on February 27, 2020, without
response by the court.
      The court on November 17, 2020 denied Dunsmore’s motion to vacate
and his four petitions. With respect to the former, the court concluded it
lacked the authority to address what it determined was a legal question
regarding credits in light of the pending appeal in Dunsmore III. With
respect to the latter, it found Dunsmore’s request for a rehearing had no
application in a criminal setting.
      The November 17 order also addressed Dunsmore’s motion for ADA
accommodation. The court noted that it had no record of any filing on
February 27, 2020, and in any event that there was no hearing currently on
calendar in Dunsmore’s case for which an accommodation would be relevant.
                                 DISCUSSION
      As noted, appellate counsel has filed a brief pursuant to Wende and
Anders indicating he has been unable to identify any arguable issues for
reversal or modification on appeal. Counsel asks that we review the record
for error as mandated by Wende. To assist the court in its review, counsel
asks we focus on the following issue: Whether the trial court erred in its
November 17, 2020 order denying the motion, petitions, and/or ADA inquiry
request.
      At this court’s invitation, Dunsmore on June 3, 2020, filed a
supplemental brief. In his supplemental brief, Dunsmore argues appellate
counsel was ineffective for filing a Wende brief because there are meritorious
claims that counsel should have raised, including regarding Dunsmore’s
“developmental disability” and his “institutionalization,” which, he argues,
has deprived him of the opportunity to “participate as a productive member of
society.” He also argues his prior counsel provided ineffective assistance of


                                       9
counsel, as evidenced by the fact that his case has now involved multiple
appeals in which two have resulted in a sentence modification. He thus asks
this court to strike the Wende brief, appoint new appellate counsel, and allow
him on remand to pursue his ineffective of assistance claim based in part on a
Marsden hearing from March 2010.
      We have fully and independently examined the record and conclude
that there are no issues, including the one raised by appellate counsel and
those raised by Dunsmore, which, if resolved favorably to Dunsmore, would
result in reversal or modification of his judgment; and that Dunsmore has
been represented by competent counsel in this appeal.
                               DISPOSITION
      The court’s November 17, 2020 order (1) denying Dunsmore’s motion to
vacate and four petitions for rehearing, and (2) addressing his ADA
accommodation request, is affirmed.


                                                                   BENKE, J.

WE CONCUR:



McCONNELL, P. J.



DATO, J.




                                      10